Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 1 of 21 PagelD #: 853

LAW OFFICE OF KENNETH G. WALSH
100 S. Bedford Road, 3" FL.
Mt. Kisco, New York 10549
(929) 241-7307
May 3, 2019

Via ECF

Magistrate Judge James Orenstein
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Stevens Baldo & Lighty, PLLC v. Anthony J. Delluniversita & Paul A. Delluniversita,
2:18-CV-1600 (E.D.N.Y.)

Dear Judge Orenstein,

On May 2, 2019, Anthony P. Delluniversita (“Attorney Delluniversita”) filed his
response [D.E. 75] to the court’s Minute Order of May 1, 2019. The response is implausible.

Attorney Delluniversita states in pertinent part: “Postage was purchased and the motion
was packaged on April 26, 2019....Prior to leaving I deposited the motion in the care of the
United States Postal Service in a mailbox of the United States Post Office located, (sic) in West
Islip, New York.” Id. at § 2.

April 26" was a Friday. Presumably he deposited the package after the last collection on
Friday. The United States Postal Service (“USPS”) collects mail from its mailboxes six days a
week. Saturday was a collection day. The postage Attorney Delluniversita purchased was
“United States Postal Service Mail 1-Day priority” (sic), according to his Certificate of Service
(“CoS”). The package I ultimately received has a bar code on it. Annexed as Exhibit A is a
photo of said package. This bar code allows the sender (Attorney Delluniversita) or the recipient
to track the package, if they have the tracking number. The USPS Tracking system did not have
any record of this package in their possession until 7:31 PM on Tuesday, April 30, 2019. See
Exhibit B. If we are to believe Attorney Delluniversita’s response, the USPS failed to either (1)
collect the package he placed in a mailbox during its collections on Saturday, April 27" or again
on Monday, April 29" or (ii) failed to scan the package when they collected it on either of these
two collection days. Why did this package not register in the USPS Tracking system until the
evening of April 30", four days after this “United States Postal Service Mail 1-Day priority” was
placed in their collection box as Attorney Delluniversita claims? His response does not answer
this.

A more plausible explanation is that it was placed in a USPS mailbox on Tuesday, April
30" after Attorney Delluniversita received my email of 2:24 PM that day inquiring where the
package was. Annexed hereto as Exhibit C is a copy of said email to Attorney Delluniversita.
The USPS’s Tracking system suggests this is the more likely because this package was scanned
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 2 of 21 PagelD #: 854

when it was received at the Bay Shore postal facility. The USPS’s tracking information, coupled
with the fact that Attorney Delluniversita purchased his “Click-N-Ship” label on April 26, 2019
and identified on his CoS that he sent the package “United States Postal Service Mail 1-Day
priority” that evening. One would expect the package to have arrived at my office on Monday,
April 29, 2019 since it was sent via 1-Day Priority Mail as stated in the CoS.

Attorney Delluniversita makes the point in the penultimate paragraph on the first page of
his response that “[w]hat is conveniently left out is at the very top of the document, under the
tracking number it clearly states, ‘the package is on its way to the USPS facility.” Response at
Page 1. D.E. 75. What Attorney Delluniversita is referring to is the standard section of the USPS
Tracking webpage. On April 26, 2019, Attorney Delluniversita simply sent “Pre-shipment Info
Sent to USPS, USPS Awaiting Item.” Emphasis added. See Exhibit A to my letter of April 30,
2019. D.E. 74. This is triggered when the Click-N-Ship is generated.

What Attorney Delluniversita should be focusing on is the section entitled “Tracking
History”. That is the portion of the USPS’s website that tells us the journey this package is
making based on its unique Tracking No. 9405 5036 9930 0490 0640 55. This tracking number
is not found in their system until April 30, 2019 at 7:31 PM as being accepted in Bay Shore, NY.
But his CoS says he deposited in a mailbox in West Islip. West Islip has a post office, then why
does the initial tracking information state it was received in Bay Shore and not West Islip?

Why was this package not scanned by a USPS employee on Saturday, April 27, 2019?
According to Attorney Delluniversita’s account, his package sat somewhere in the USPS system
for almost four full days (Saturday, April 27" to Tuesday, April 30™ at 7:31 PM) before it was
scanned and the tracking information registering in its system. The scanning and Tracking
system’s information more than suggests that Attorney Delluniversita’s version is simply not true
and that his CoS is subject to some form of sanction.

Today, I went to the Thornwood, New York Post Office and had an opportunity to speak
to three USPS employees. They looked at the package and ran the Tracking No. through their
computer system; all three agreed that this package was not deposited with the USPS until April
30, 2019. Because Attorney Delluniversita’s own label on the package states that the Expected
Delivery Date 4/27/19. Emphasis added. See Ex. B. So why did this tracking number not appear
in the system? The simple answer is because it was not deposited with the USPS until Tuesday,
April 30, 2019, after Attorney Delluniversita received my email. See Exhibit C.

When the package finally arrived at my office on Wednesday, May 1“, five days after it
was purportedly sent via one day delivery--it was incomplete. Missing from the package were
Exhibits F & G to Attorney Delluniversita’s Declaration of April 26, 2019. We are now a week
into Plaintiffs fourteen days to respond to the motion under Judge Brodie’s Scheduling Order
dated April 30, 2019 and I have yet to receive a complete set of the motion papers. Moreover,
defendants’ memorandum of law in support of their motion has changed by his own admission.
See D.E. 75. According to Attorney Delluniversita’s Motion to Exceed the Page Limit requesting
an additional 9.5 pages and disclosing that he used the wrong type face. The memorandum of
law Plaintiff is dealing with is still not proper. The pagination will change once the appropriate
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 3 of 21 PagelD #: 855

font is used. I still do not have the corrected memorandum of law yet. I will note, that Attorney
Delluniversita’s response again uses the wrong font size.

The reason for Attorney Delluniversita’s gamesmanship is that his motion to dismiss is a
dead-letter. He simply repackaged arguments he previously presented to Judge Azrack in
November 2018 when he requested in a Letter requesting a Pre-Motion Conference. D.E. 42.
That request was denied on December 19, 2018. During our last interaction with Judge Azrack
on March 5, 2019, Judge Azrack stated “I would just suggest—from what I’ve read of your
[Attorney Delluniversita] papers, I don’t think a motion to dismiss is going to be successful, so
I would suggest you answer.” TR 4:13-16. Annexed hereto as Exhibt D is a copy of the
transcript with the court on that day.!

Attorney Delluniversita is doing everything to avoid having to deal with the merits of this
case. He was advised by Judge Azrack that his previous arguments would not be successful in
December and March. Thereafter, this case was then transferred from Islip to Brooklyn and he is
seizing upon that transfer to present a series of hollow arguments again and sandbag Plaintiff's
ability to address his motion to dismiss through the sharp practice of filing a false Certificate of
Service that cannot stand up to scrutiny.

As it stands, Plaintiff's time to respond to the court’s Scheduling Order concerning this
motion is running and we do not have a complete and proper set of motion papers. The
explanation Attorney Delluniversita proffers strains creditability and is implausible. Some type
of relief or sanction needs to be imposed by the court to curtail his behavior and allow the case to
proceed on the merits.

 

Ce: Anthony P. Delluniversita, Esq.

 

| The court convened this teleconference with the parties because it was discovered that
Defendants Anthony J. Delluniversita and Gail A. Delluniversita had listed a previously
undisclosed property in Florida for sale in violation of restraining notices served upon them in
supplementary proceedings to enforce Plaintiff's judgment out of the Southern District of Texas.
See D.E. 45. Attorney Delluniversita denied knowledge of this property which has been in his
family’s name for 13 years. Judge Azrack instructed Plaintiff to amend the complaint in March
to add these allegations. Now we have defendants motion to dismiss the allegations contained in
the Second Amended Complaint. Exhibit E attached hereto is the Palm Beach Assessor’s
webpage showing defendants are the registered owners of the property discussed.
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 4 of 21 PagelD #: 856

EXHIBIT A
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 5 of 21 PagelD #: 857

Kenneth Walsh

From: Ken Walsh <kgwalsh78@gmail.com>
Sent: Friday, May 3, 2019 12:46 PM
To: Kenneth Walsh

 

 

 

 

 

 

ANTHONY P DELLUNIVERSITA Expected Delivery Date o4/27/19
AP DELLUNIVERSITA & ASSOC. LLC

2 W MAIN ST STE SE3A \—o06_
BAY SHORE NY 11706-8300

Carrier -- Leave if No Response C007

 

 

 

 

SHIP
TO: KENNETH G WALSH
LAW OFFICES OF KENNETH G WALSH
400 S BEDFORD RD

MOUNT KISCO NY 10549-3425

 

USPS TRACKING #

0

 

 

Sent from my iPhone
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 6 of 21 PagelD #: 858

EXHIBIT B
USPS.com® - USPS Lracking® Kesults Page 1 of 3
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 7 of 21 PagelD #: 859

USP S Tr a ckin g FAQs > (https://www.usps.com/fags/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 9405503699300490064055 Remove X

Expected Delivery by

WEDNESDAY
ee
2019® 8:00pm@

In-Transit

April 30, 2019 at 8:48 pm
Departed USPS Regional Origin Facility
METRO NY DISTRIBUTION CENTER

Change Delivery Instructions \/

 

 

 

Text & Email Updates we
Delivery Instructions Ww
Tracking History a

April 30, 2019, 8:48 pm

Departed USPS Regional Origin Facility

METRO NY DISTRIBUTION CENTER

Your item departed our METRO NY DISTRIBUTION CENTER origin facility on April 30, 2019 at
8:48 pm. The item is currently in transit to the destination.

https://tools.usps.com/go/T rackConfirmA ction?tRef=fullpage&tLc=3 &text28777=&tLabe... 4/30/2019
USrs.cUly - USFS LTACKINgW KeSUITS Page 2 of 3
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 8 of 21 PagelD #: 860

April 30, 2019, 8:46 pm
Arrived at USPS Regional Origin Facility
METRO NY DISTRIBUTION CENTER

April 30, 2019, 7:34 pm
Accepted at USPS Origin Facility
BAY SHORE, NY 11706

April 27, 2019
Pre-Shipment Info Sent to USPS, USPS Awaiting Item

 

Product Information vw

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (hitps://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/T rackConfirmAction?tReffullpage&tLc=3 &text28777=&tLabe... 4/30/2019
Udrd.coMmw - UdId Lrackingw I<esults rage 9 OLD
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 9 of 21 PagelD #: 861

The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:
e See images” of incoming mail.

e Automatically track the packages you're expecting.

e Set up email and text alerts so you don't need to enter tracking numbers.

e Enter USPS Delivery Instructions™ for your mail carrier.

Sign Up
(https://reg.usps.com/entreg/RegistrationAction_input?

*NOTE: Black and white (grayscale) images show the outside, front of letter-sized
envelopes and mailpieces tan ppsdadieaanBugH-Sareszatomated equipment.

https://tools.usps.com/go/T: rackConfirmAction?tRef=fullpage&tLc=3 &text2 8777=&tLabe... 4/30/2019
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 10 of 21 PagelD #: 862

EXHIBIT C
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 11 of 21 PagelD #: 863

Kenneth Walsh

From: Kenneth Walsh

Sent: Tuesday, April 30, 2019 2:24 PM

To: Anthony P, Delluniversita

Cc: Kenneth Walsh

Subject: Stevens Baldo & Lighty, PLLC v. Delluniversita et al.
Importance: High

Tracking: Recipient Delivery Read

Anthony P. Delluniversita

Kenneth Walsh Delivered: 4/30/2019 2:24 PM Read: 4/30/2019 2:24 PM

Dear Mr. Delluniversita,

On Friday, you filed a Certificate of Service with the court that appears to be inaccurate. | have not received the motion
you represented to the court that you served via USPS’s Priority Mail with the tracking no. on the attachment to the
certificate of service.

Can you explain the issue? Where are this papers? Was the motion even served as you represented. Did you use the
wrong tracking number? The bottom line is as of noon today, | have not received your papers, so you have not served
them in accordance with Judge Brodie’s Scheduling Order.

While | understand that you were under pressure to file this motion and make a few mistakes in doing so. Which the
court just granted your application to exceed the page limit. Service is a significant issue and as of now, | have not been
served. Please turn to this matter immediately because | want to see your motion papers in their entirety as Rule 5
requires.

Regards,

Kenneth G. Walsh
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 12 of 21 PagelD #: 864

EXHIBIT D
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 13 of 21 PagelD #: 865

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

—---~— ee ee x

STEVENS BALDO & LIGHTY, PLLC,:
18-CV-1600 (JMA) (AKT)
Plaintiff,
March 5, 2019

Vs ; Central Islip, NY

ANTHONY J. DELLUNIVERSITA,
GE nals
Defendant.
eS el ee ee ee x

TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
BEFORE THE HONORABLE JOAN M. AZRACK
UNITED STATES DISTRICT JUDGE

APPEARANCES:
For the Plaintiff: KENNETH WALSH, ESQ.
For the Defendant: ANTHONY DELLUNIVERSITA, ESQ.

Audio Operator:

Court Transcriber: ARIA SERVICES, INC.
c/o Elizabeth Barron
102 Sparrow Ridge Road
Carmel, NY 10512
(845) 260-1377

Proceedings recorded by electronic sound recording,
transcript produced by transcription service

 

 

 
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 14 of 21 PagelD #: 866

 

2
1 THE CLERK: Calling civil case 2018-1600,
2 | Stevens Baldo & Lighty, PLLC v. Delluniversita.
3 Counsel, please state your appearances for
4 |the record.
5 MR. WALSH: Kenneth Walsh on behalf of the
6 | plaintiffs.
7 MR. DELLUNIVERSITA: Anthony Delluniversita

8 on behalf of the defendants.

9 THE COURT: Good afternoon, gentlemen.
10 MR. DELLUNIVERSITA: Good afternoon.

41 THE COURT: My first question is to Mr.
12 |Walsh. Tell me, what’s the basis for your assertion

13 | that there’s a Florida property? Give me some

14 specifics about it, please.

15 MR. WALSH: Your Honor, can you hear me?
16 THE COURT: Yes, but speak up.
17 MR. WALSH: My basis is, my private

18 | investigator has done a detailed search, active search
19 |on the defendants, and it’s contained in my

20 investigative report.

21 THE COURT: Okay, but what is it that leads
22 | you to believe that this Lantana (ph) property is owned
23 by one of the defendants?

24 MR. WALSH: Your Honor, I cannot hear you.

Z25 MR. DELLUNIVERSITA: I’m having a difficult

 

 

 
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 15 of 21 PagelD #: 867

 

3
1 | time as well.
2 THE COURT: What is it that leads you to
3 | believe -- what facts do you have that lead you to
4 |believe that one of the defendants owns the Lantana
5 property?
6 MR. WALSH: My investigator has done a
7 | detailed search and I have a copy of the deed.
8 THE COURT: What does the deed say? Who
9 | does the deed say the owner is?
10 MR. WALSH: Pardon me, I mis-spoke, your
11 | Honor. I have a copy of -- I found it on the Palm
12 | Beach County assessor’s report, that Anthony J.
13 | Delluniversita and Gail A. Delluniversita are the
14 | owners of that property in Florida.
LS THE COURT: So that’s according to the tax
16 records?
17 MR. WALSH: Yes.
18 THE COURT: In Palm Beach County?
19 MR. WALSH: Yes.
20 THE COURT: Mr. Delluniversita, do you want
21 to be heard on that?
Za MR. DELLUNIVERSITA: I haven’t seen what
23 | counsel is referring to. I don’t know -- I don’t know
24 4£ that’s a tax document or not or how (ui). I’d have
25 |to take a look at it before I comment on it. I don’t

 

 

 
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 16 of 21 PagelD #: 868

 

4
1 | know what he’s referring to, to make a competent
2 | statement on it.
3 THE COURT: All fright, fine. Why don’t you

4 | give him some information about it, Mr. Walsh? Do you
5 |want to amend your complaint and add that?
6 MR. WALSH: I do, your Honor. I also need
7 to add PCA Collectibles as a defendant, also.
8 THE COURT: Okay. So what we’re going to do
9 | is, you’re going to amend, do whatever amendments you
10 | want to the complaint by March 22". And then the
11 | defendants need to answer or move by April 26".
12 MR. WALSH: Okay.
13 THE COURT: I would just suggest -- from
14 | what I’ve read of your papers, gl don’t think a motion
LS to dismiss is going to be ie so I would
16 | suggest that you answer. And I’m also not going to
17 stay discovery in the meantime. So I’m going to be
18 sending the case to Judge Tomlinson for her to schedule
19 |a discovery conference with you, and discovery is going
20 | to begin whether you move or not. Discovery will not
21 | be stayed.
22 MR. DELLUNIVERSITA: Understood.
23 THE COURT: And if there are any issues with

24 | discovery or with respect to the representation of the

25 | various defendants, you need to raise them with Judge

 

 

 
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 17 of 21 PagelD #: 869

 

1 | Tomlinson. Do you hear me?

2 MR. DELLUNIVERSITA: All right.

3 MR. WALSH: Yes, your Honor.

4 THE COURT: ALL taght, [ think we*re done.
5 Thank you.

6 MR. WALSH: Thank you very much, bye-bye.

7 MR. DELLUNIVERSITA: Thank you.

8 Ko Kok Ok ee oe

10
aa
12
13
14
LS
16
17
18
19
20
21
22
23
24

25

 

 

 
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 18 of 21 PagelD #: 870

6

 

10
to
12
13
14
15
16
ee
18 I certify that the foregoing is a correct

19 | transcript from the electronic sound recording of the
20 | proceedings in the above-entitled matter.

2.1
22
ae Sywy—
24

25 |ELIZABETH BARRON horidt 2). 2029

 

 

 
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 19 of 21 PagelD #: 871

EXHIBIT E
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 20 of 21 PagelD #: 872

 

Select Language v

 

ADJUST FONT SIZE: = == RESET

Website Search Q

 

 
  

DOROTHYJACKS

Ren CFA, AAS
1s Palm Beach County Property Appraiser

We Value What You Value

 

 

 

 

 

 

° bc

| ¥ ing
| Real Property v
| Search by Owner Name(Last Name first) or Address or PCN Search

 

 

1 classicPAPA Ye MyPAPA Print This Page SaveasPDF 2 Print Property Summary

S 2018 Proposed Tax Notice

e e es e
Property Detail - Owner Information Sales Information Exemption information  Property|nformation Appraisals
oe
* Assossed and Taxeble Values Taxes

Full Property Detail
Property Detail
Case 2:18-cv-01600-MKB-JO Document 76 Filed 05/03/19 Page 21 of 21 PagelD #: 873

 

‘APA Banner

Location Address 806 E WINDWARD WAY UNIT 203
Municipality LANTANA
Parcel Control Number 40-43-44-34-39-000-2030
Subdivision MOORINGS AT LANTANA CONDOMINIUM NO 3
Official Records Book 19385 Page 1615
Sale Date AUG-2005

Legal Description MOORINGS AT LANTANA CONDOMINIUM NO 3 UNIT

 

203
hiamion Mailing address
SAT) 806 E WINDWARD WAY # 203
DELLUNIVERSITA GAIL A LAAN EL apAER Le
Sales OR
Date Price Book/Page Sale Type Owner
AUG- WARRANTY DELLUNIVERSITA ANTHONY J
2005 $355,000 19385 / 01615 DEED &
No Exemption Infonration Available.
Number of Units | “Total Square Feet 1265 Acres
4 0400 - . MW - Waterfront Mixed Use ( 40-
Use Code ConpomintuM 2° ANTANA)
Tax Year 2018 2017 2016
Improvement Value $163,500 $174,500 $167,500
Land Value 50 $0 $0
Total Market Value $163,500 $174,500 $167,500
All values are as of January Ist cach year
Tax Year 2018 2017 2016
Assessed Value $163,500 $174,500 $167,500
Exemption Amount $0 $0 $0
Taxable Value $163,500 $174,500 $167,500
Tax Year 2018 2017 2016
Ad Valorem $3,290 $3,562 $3,455
Non Ad Valorem $304 $236 $233

Total tax $3,594 $3,798 $3,688

 

 

 
